—Appeal from a judgment of the County Court of Rensselaer County (McGrath, J.), rendered July 28, 1995, which resentenced defendant following his conviction of the crime of criminal mischief in the fourth degree.
On the original appeal of this matter, this Court modified the judgment by reducing defendant’s conviction of criminal mischief in the third degree to criminal mischief in the fourth degree, and the case was then remitted to County Court for resentencing (217 AD2d 744). Defendant was resentenced to a *658term of one year in jail. A timely notice of appeal was thereafter filed. Defense counsel now seeks to be relieved of his assignment as counsel for defendant on the ground that no non-frivolous issues exist which can be raised on this appeal. Upon our review of the resentencing record and inasmuch as the sentence was in accordance with the relevant statutory requirements, we agree. We therefore affirm the judgment and grant defense counsel’s application for leave to withdraw (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Crew III, White, Casey and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.